 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SEATTLE POWERSPORTS, LLC d/b/a
     Lawless Harley-Davidson of Renton,
 9                                                            CASE NO. 2:19-cv-01339-RSL-BAT
                                Plaintiff,
10                                                            ORDER STAYING FRCP 26(a)(1),
             v.                                               26(f) AND LOCAL CIVIL RULE
11                                                            26(f) DEADLINES (DKT. 23)
     HARLEY-DAVIDSON MOTOR COMPANY,
12   INC.,

13                              Defendant.

14          Upon stipulation of the parties (Dkt. 33), the Court hereby stays the deadlines, established

15   in the Court’s Initial Scheduling Order (Dkt. 23), for the parties to exchange FRCP 26(a)(1)

16   disclosures and stays the deadline for the parties to file a Combined Joint Status Report and

17   Discovery Plan, pending final resolution by this Court of the pending Motion to Transfer.

18          DATED this 31st day of October, 2019.

19

20
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
21

22

23


     ORDER STAYING FRCP 26(A)(1), 26(F)
     AND LOCAL CIVIL RULE 26(F)
     DEADLINES (DKT. 23) - 1
